DETAILED ACTION
This is a first action on the merits, in response to the claims received 2/5/2021. Claims 9-10 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) file on 2/5/2021 has been considered by the examiner. An initialed copy is attached herewith.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCluskey et al, (McCluskey), (USNO.2004/0053082).
 	As for claim 9, McCluskey discloses and shows in Fig. 1 a method of operating an energy systems for a vehicle, the energy system including a fuel cell, a high-voltage battery, a direct-current converter with electrical isolation arranged between the fuel cell and the high-voltage battery, and a mains charging device connected between the fuel cell and the direct-current converter, wherein the mains charging device contains a rectifier (via conversion device) but no DC-to-DC converter with electrical isolation, the method comprising: charging the high-voltage battery, by using the rectifier to rectify a mains voltage (via utility)  and passing the rectified mains voltage on to the high-voltage battery via the direct-current converter arranged between the fuel cell and the high-voltage battery (par.[0027-0033])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCluskey in view of Melanson, (USNO.2010/0020579).
 	As for claim 10, McCluskey discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a power factor correction takes place in the rectifier. 
Mclanson discloses a power factor correction takes place in the rectifier (abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of McCluskey by using a power factor correction takes place in the rectifier for advantages such as providing the ability to improve power factor (abstract) of power source, as taught by Melanson.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859